878 F.2d 1446
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.JOURNAL OF COMMERCE, INC., Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF the TREASURY and United StatesCustoms Service, Defendants-Appellees,andAssociation of American Railroads, Canadian National RailwayCo., Canadian Pacific Limited, Canadian TruckingAssociation, and Ontario TruckingAssociation, Defendants-Appellees.
No. 89-1015.
United States Court of Appeals, Federal Circuit.
May 31, 1989.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
By memorandum opinions and orders dated June 1, 1987 and March 30, 1988, the United States District Court for the District of Columbia, No. 86-1075, granted appellees' motions for summary judgment on the Journal of Commerce's request under the Freedom of Information Act for Customs Forms 7533 filed for merchandise passing through various Canadian and Mexican border districts and ports, and on the Journal of Commerce's claim that the government unlawfully breached certain Memoranda of Understanding executed by it and the United States Customs Service.  It entered judgment accordingly.  The court also denied the Journal's request for a continuance to allow further discovery.  We affirm on the basis of the court's opinions.